ACCEPTED
                                                                                                      01-15-00759-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                11/10/2015 4:41:57 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                                    NO. 01-15-00759-CV

                              IN THE COURT OF APPEALS                             FILED IN
                                                                           1st COURT OF APPEALS
                                   FIRST DISTRICT                              HOUSTON, TEXAS
                                 AT HOUSTON, TEXAS                         11/10/2015 4:41:57 PM
                                                                           CHRISTOPHER A. PRINE
                                      Ada Ukah Brown,                               Clerk
                                         Appellant,
                                              v.
                                     Bright O. Wokocha,
                                          Appellee


                         DESIGNATION OF LEAD COUNSEL


       Notice is hereby given of the designation of Attorney, Ijeoma Opara as lead counsel for

Apellee, Bright O. Wokocha. Pursuant to Tex. R. Appellate P. 6, all further notice and copies of

pleadings, papers and other material relevant to this action should be directed to and served upon:

Ijeoma Opara, The Opara Law Firm, PLLC, 4420 Cypress Creek Parkway, Suite 103 Houston,

Texas 77068.

                                                            Respectfully Submitted:

                                                            By: /s/Ijeoma Opara
                                                            Ijeoma Opara
                                                            Email:Ijeoma@cheerful.com
                                                            TBN: 24029189
                                                            The Opara Law Firm, PLLC
                                                            4420 Cypress Creek Parkway,
                                                            Suite 103
                                                            Houston, Texas 77068
                                                            Tel: 281-895-8003
                                                            Fax: 281-895-8079

                                                            Attorney for Appellee,
                                                            Bright Wokocha

                                                                                                 1